In re Vessell, Norris; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. J, No. 452749; to the Court of Appeal, Fourth Circuit, No. 2009-K-0048.
Writ granted in part. The matter is remanded to the district court to conduct an in camera review of the counseling records of K.M. and her mother, and the Social Security records of Ms. Robinson, for exculpatory or impeachment evidence. In all other respects, the application is denied.
VICTORY, J., would deny.
WEIMER, J., would deny.